After carefully considering the petition for rehearing in this case, the Court is *Page 204 
satisfied that its judgment heretofore announced should be reformed.
In the opinion the following language occurs: "Our conclusion on that point is that Jane Cannady took under the deed as tenant in common with the others named as grantees therein, and that on her death her interest descended to her husband and brother and sisters living at that time. We need not, however, seek to ascertain the exact interest that Thos. Cannady has subsequently acquired in the estate, as it is admitted that he owns all except that portion, if any, which Betsy Maddox retained or did not grant in her deed."
We are now convinced that we were mistaken as to the admission of counsel, and that the effect of the admission was that the defendant, Cannady, had acquired all interests in the premises except the interest of Betsy Maddox.
With a view, therefore, to ascertain whether the erroneous charge was prejudicial, we will look further into the record.
The undisputed facts are capable of but one conclusion. Jane Cannady died intestate in April, 1886, leaving as her only heirs at law her husband, Thomas Cannady, her brother, John Maddox, and her sisters, Nancy and Betsy Maddox. As Jane took one-fourth of the land under this deed, at her death, one-half of her interest, or one-eighth, would go to her husband, Thomas Cannady, and one-third of one-eighth, or one twenty-fourth, would go to each of the brother and sisters. As the brother, John, died in 1887, intestate, and without leaving widow, child, father or mother, his interest went to his sisters, Nancy and Betsy, so that in addition to the one-fourth interest reserved by Betsy Maddox in her deed, she acquired by inheritance a further interest in the premises amounting to one-sixteenth thereof, aggregating an interest at the time of her death of five-sixteenths, which passed under her will to the plaintiff.
The verdict of the jury finding such interest for the plaintiff being demonstrably correct, notwithstanding the erroneous *Page 205 
instructions considered above, the judgment thereon ought not to be disturbed.
The judgment of the Circuit Court is, therefore, affirmed.